

	

		II

		109th CONGRESS

		1st Session

		S. 794

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend title 23, United States Code, to improve the

		  safety of nonmotorized transportation, including bicycle and pedestrian

		  safety.

	

	

		1.Short titleThis Act may be cited as the

			 Safe and Complete Streets Act of

			 2005.

		2.Nonmotorized

			 transportation safetySection

			 120(c) of title 23, United States Code, is amended—

			(1)in the first

			 sentence, by striking The Federal and inserting the

			 following:

				

					(2)Federal

				shareThe

				Federal

					;

			(2)in the second

			 sentence, by striking In this subsection, the term and inserting

			 the following:

				

					(1)DefinitionsIn

				this subsection:

						(A)Bicycle and

				pedestrian safetyThe term bicycle and pedestrian

				safety means any improvement that—

							(i)promotes the

				safety of bicyclists and pedestrians (including people with disabilities);

				and

							(ii)is consistent

				with sections 134 and 135.

							(B)Safety rest

				areaThe

				term

						;

			(3)by moving

			 paragraph (1) (as added by paragraph (2)) so as to appear before paragraph (2)

			 (as added by paragraph (1)); and

			(4)by adding at the

			 end the following:

				

					(3)Statement of

				policy by state transportation departments

						(A)In

				generalEach State transportation department shall adopt a

				statement of policy ensuring that the needs and safety of all road users

				(including the need for pedestrian and bicycle safety) are fully integrated

				into the planning, design, operation and maintenance of the transportation

				system of the State transportation department.

						(B)BasisIn

				the case of bicycle and pedestrian safety, the statement of policy shall be

				based on the design guidance on accommodating bicyclists and pedestrians of the

				Federal Highway Administration adopted in February 2000.

						(C)ReportsNot

				later 1 year after the date of enactment of this paragraph, and each year

				thereafter, the Secretary shall submit to Congress a report on the statements

				of policy adopted under this paragraph.

						(4)Nonmotorized

				transportation goal

						(A)In

				generalThe Secretary shall take such actions as are necessary

				to, to the maximum extent practicable, double the percentage of trips made by

				foot or bicycle while simultaneously reducing crashes involving bicyclists and

				pedestrians by 10 percent, in a manner consistent with the goals of the

				national bicycling and walking study conducted during 1994.

						(B)AdministrationNot

				later than 1 year after the date of enactment of this paragraph, the Secretary

				shall establish such baseline and completion dates as are necessary to carry

				out subparagraph (A).

						(5)Research for

				nonmotorized users

						(A)FindingsCongress

				finds that—

							(i)it is in the

				national interest to meet the goals of the national bicycling and walking study

				by the completion date established under paragraph (4)(B);

							(ii)research into

				the safety and operation of the transportation system for nonmotorized users is

				inadequate, given that almost 1 in 10 trips are made by foot or bicycle and 1

				in 8 traffic fatalities involves a bicyclist or pedestrian; and

							(iii)inadequate data

				collection, especially on exposure rates and infrastructure needs, are

				hampering efforts to improve bicycle and pedestrian safety and use to meet

				local transportation needs.

							(B)Allocation of

				research funds for nonmotorized users

							(i)In

				generalThe Secretary shall submit to Congress an annual report

				on the percentage of research funds that are allocated (for the most recent

				fiscal year for which data are available) to research that directly benefits

				the planning, design, operation, and maintenance of the transportation system

				for nonmotorized users—

								(I)by the Department

				of Transportation; and

								(II)by State

				transportation departments.

								(ii)National

				cooperative highway research programThe Transportation Research

				Board of the National Academy of Sciences shall submit to Congress an annual

				report on the percentage of research funds under the National Cooperative

				Highway Research Program that are allocated (for the most recent fiscal year

				for which data are available) to research that directly benefits the planning,

				design, operation, and maintenance of the transportation system for

				nonmotorized users.

							(iii)Department of

				transportation allocationEffective beginning with the third full

				fiscal year that begins after the date of enactment of this paragraph, the

				Secretary shall allocate at least 10 percent of the research funds that are

				allocated by the Department of Transportation for each fiscal year to research

				that directly benefits the planning, design, operation, and maintenance of the

				transportation system for nonmotorized users.

							(6)Metropolitan

				planning organizations

						(A)Bicycle/pedestrian

				coordinatorsA metropolitan planning organization shall a

				designate a bicycle/pedestrian coordinator to coordinate bicycle and pedestrian

				programs and activities carried out in the area served by the

				organization.

						(B)CertificationA

				metropolitan planning organization shall certify to the Secretary, as part of

				the certification review, that—

							(i)the needs of

				bicyclists and pedestrians (including people who use wheelchairs and people

				with vision impairment) have been adequately addressed by the long-range

				transportation plan of the organization; and

							(ii)the bicycle and

				pedestrian projects to implement the plan in a timely manner are included in

				the transportation improvement program of the organization.

							(C)Long-range

				transportation plans

							(i)In

				generalExcept as provided in clause (ii), a metropolitan

				planning organization shall develop and adopt a long-range transportation plan

				that—

								(I)includes the most

				recent data available on the percentage of trips made by foot and by bicycle in

				each jurisdiction;

								(II)includes a

				target level for bicycle and pedestrian trips that is commensurate with the

				national goal of doubling the percentage of trips made by foot and bicycle

				established under paragraph (4); and

								(III)identify the

				contribution made by each project under the transportation improvement program

				of the organization toward meeting the goal of doubling the percentage of trips

				made by foot and bicycle.

								(ii)ApplicationClause

				(i) does not apply to a metropolitan planning organization that adopts the

				design guidance described in paragraph (3)(B) for all transportation projects

				carried out by the organization.

							(D)Local

				jurisdictionsA metropolitan planning organization shall strongly

				encourage local jurisdictions that are served by the organization to maximize

				the efforts of the local jurisdictions to include sidewalks, bikepaths, and

				road intersections that maximize bicycle and pedestrian safety in the local

				transportation systems of the local

				jurisdictions.

						.

			3.Safe routes to

			 schools program

			(a)In

			 generalSubchapter I of chapter I of title 23, United States

			 Code, is amended by inserting after section 149 the following:

				

					150.Safe routes to

				schools program

						(a)DefinitionsIn

				this section:

							(1)In the vicinity

				of schoolsThe term in the vicinity of schools

				means, with respect to primary and middle schools, the area within bicycling

				and walking distance of the primary and middle schools (approximately 2

				miles).

							(2)Primary and

				middle schoolsThe term primary and middle schools

				means schools providing education from kindergarten through eighth

				grade.

							(b)EstablishmentThe

				Secretary shall establish and carry out a safe routes to schools program for

				the benefit of children in primary and middle schools.

						(c)PurposesThe

				purposes of the program are—

							(1)to enable and

				encourage children, including children with disabilities, to walk and bicycle

				to primary and middle schools;

							(2)to make bicycling

				and walking to primary and middle schools a safer and more appealing

				transportation alternative, thereby encouraging a healthy and active lifestyle

				from an early age; and

							(3)to facilitate the

				planning, development, and implementation of projects and activities that will

				improve safety and reduce traffic, fuel consumption, and air pollution in the

				vicinity of primary and middle schools.

							(d)Apportionment

				of funds

							(1)In

				generalSubject to paragraphs (2) and (3), amounts made available

				to carry out this subsection for a fiscal year shall be apportioned among the

				States in the ratio that—

								(A)the total student

				enrollment in primary and middle schools in each State; bears to

								(B)the total student

				enrollment in primary and middle schools in all the States.

								(2)Minimum

				apportionmentNo State shall receive an apportionment under this

				section for a fiscal year of less than $2,000,000.

							(3)Set-asideBefore

				apportioning amounts made available to carry out this section under this

				subsection for a fiscal year, the Secretary shall set aside not more than 2

				percent of those amounts to pay the administrative expenses incurred by the

				Secretary in carrying out this section.

							(4)Determination

				of student enrollmentsDeterminations under this subsection

				concerning student enrollments shall be made by the Secretary.

							(e)Administration

				of amountsAmounts apportioned to a State under this section

				shall be administered by the applicable State transportation department.

						(f)Eligible

				recipientsAmounts apportioned to a State under this section

				shall be used by the State to provide financial assistance to State, local, and

				regional agencies, including nonprofit organizations, that demonstrate an

				ability to meet the requirements of this section.

						(g)Eligible

				projects and activities

							(1)Infrastructure-related

				projects

								(A)In

				generalAmounts apportioned to a State under this section may be

				used for the planning, design, and construction of infrastructure-related

				projects that will substantially improve the ability of students to walk and

				bicycle to primary and middle schools in the vicinity of primary and middle

				schools, including—

									(i)sidewalk

				improvements;

									(ii)traffic calming

				and speed reduction improvements;

									(iii)pedestrian and

				bicycle crossing improvements;

									(iv)on-street

				bicycle facilities;

									(v)off-street

				bicycle and pedestrian facilities;

									(vi)secure bicycle

				parking facilities; and

									(vii)traffic

				diversion improvements.

									(B)Location of

				projectsAn infrastructure-related project under subparagraph (A)

				may be carried out on any public road or any bicycle or pedestrian pathway or

				trail in the vicinity of a primary or middle school.

								(2)Noninfrastructure-related

				activities

								(A)In

				generalIn addition to projects described in paragraph (1),

				amounts apportioned to a State under this section may be used for

				noninfrastructure-related activities to encourage walking and bicycling to

				primary and middle schools, including—

									(i)public awareness

				campaigns and outreach to press and community leaders;

									(ii)traffic

				education and enforcement in the vicinity of primary and middle schools;

									(iii)student

				sessions on bicycle and pedestrian safety, health, and environment; and

									(iv)funding for

				training, volunteers, and managers of safe routes to schools programs.

									(B)AllocationNot

				less than 10 percent and not more than 30 percent of the amount apportioned to

				a State under this subsection for a fiscal year shall be used for

				noninfrastructure-related activities under this paragraph.

								(3)Safe routes to

				school coordinatorEach State receiving an apportionment under

				this section for a fiscal year shall use a sufficient amount of the

				apportionment to fund a full-time position of coordinator of the safe routes to

				schools program of the State.

							(h)Clearinghouse

							(1)In

				generalThe Secretary shall make grants to a national nonprofit

				organization engaged in promoting safe routes to schools to—

								(A)operate a

				national safe routes to school clearinghouse;

								(B)develop

				information and educational programs on safe routes to schools; and

								(C)provide technical

				assistance and disseminate techniques and strategies used for successful safe

				routes to schools programs.

								(2)FundingThe

				Secretary shall carry out this subsection using amounts set aside for

				administrative expenses under subsection (d)(3).

							(i)Task

				force

							(1)In

				generalThe Secretary shall establish a national safe routes to

				schools task force composed of leaders in health, transportation, and

				education, including representatives of appropriate Federal agencies, to study

				and develop a strategy for advancing safe routes to schools programs

				nationwide.

							(2)ReportNot

				later than March 31, 2006, the Secretary shall submit to Congress a report

				containing—

								(A)the results of

				the study conducted, and a description of the strategy developed, under

				paragraph (1); and

								(B)information

				regarding the use of funds for infrastructure-related and

				noninfrastructure-related activities under paragraphs (1) and (2) of subsection

				(g).

								(3)FundingThe

				Secretary shall carry out this subsection using amounts set aside for

				administrative expenses under subsection (d)(3).

							(j)Applicability

							(1)In

				generalExcept as otherwise provided in this subsection, funds

				made available to carry out this section shall be available for obligation in

				the same manner as funds apportioned under this chapter.

							(2)AvailabilityFunds

				made available to carry out this section shall not be transferable and shall

				remain available until expended.

							(3)Federal

				shareThe Federal share of the cost of a project or activity

				under this section shall be 100 percent.

							(4)Federal-aid

				systemNotwithstanding any other provision of law, a project

				assisted under this section shall be treated as a project on a Federal-aid

				system under this

				chapter.

							.

			(b)Authorizations

			 of appropriationsThere are authorized to be appropriated from

			 the Highway Trust Fund (other than the Mass Transit Account) for the safe

			 routes to schools programs under section 150 of title 23, United States Code

			 (as added by subsection (a))—

				(1)$175,000,000 for

			 fiscal year 2005;

				(2)$200,000,000 for

			 fiscal year 2006;

				(3)$200,000,000 for

			 fiscal year 2007;

				(4)$200,000,000 for

			 fiscal year 2008; and

				(5)$225,000,000 for

			 fiscal year 2009.

				(c)Conforming

			 amendmentsThe analysis for subchapter I of chapter 1 of title

			 23, United States Code is amended by inserting after the item relating to

			 section 149 the following:

				

					

						150. Safe routes to schools

				program.

					

					.

			4.Nonmotorized

			 transportation pilot program

			(a)EstablishmentThe

			 Secretary of Transportation shall establish and carry out a nonmotorized

			 transportation pilot program to construct, in 4 communities selected by the

			 Secretary, a network of nonmotorized transportation infrastructure facilities

			 (including sidewalks, bicycle lanes, and pedestrian and bicycle trails) that

			 connect directly with transit stations, schools, residences, businesses,

			 recreation areas, and other community activity centers.

			(b)PurposeThe

			 purpose of the program shall be to demonstrate the extent to which bicycling

			 and walking can ease the burden on transportation systems, and represent a

			 major portion of the transportation needs that are met, within selected

			 communities.

			(c)Grants

				(1)In

			 generalIn carrying out the program, the Secretary may make

			 grants to State, local, and regional agencies that the Secretary determines are

			 suitably equipped and organized to carry out the objectives and requirements of

			 this subsection.

				(2)SuballocationAn

			 agency that receives a grant under this section may suballocate grant funds to

			 a nonprofit organization to carry out the program under this section.

				(d)Applicability

			 of title 23

				(1)In

			 generalExcept as otherwise provided in this subsection, funds

			 made available to carry out this section shall be available for obligation in

			 the same manner as if the funds were apportioned under chapter 1 of title 23,

			 United States Code.

				(2)AvailabilityFunds

			 made available to carry out this section shall not be transferable and shall

			 remain available until expended.

				(3)Federal

			 shareThe Federal share of the cost of a project carried out

			 under this section shall be 80 percent.

				(e)Statistical

			 informationIn carrying out the program, the Secretary

			 shall—

				(1)develop

			 statistical information on changes in motor vehicle, nonmotorized

			 transportation, and public transportation usage in communities participating in

			 the program; and

				(2)assess how the

			 changes—

					(A)decrease

			 congestion and energy usage;

					(B)increase the

			 frequency of biking and walking; and

					(C)promote better

			 health and a cleaner environment.

					(f)ReportsThe

			 Secretary shall submit to Congress an interim report not later than September

			 30, 2007, and a final report not later than September 30, 2010, on the results

			 of the program.

			(g)Authorizations

			 of appropriationsThere is authorized to be appropriated from the

			 Highway Trust Fund (other than the Mass Transit Account) to carry out the

			 nonmotorized pilot program under this section $25,000,000 for each of fiscal

			 years 2005 through 2009.

			

